      Case 2:20-cv-01007-MCE-KJN Document 8 Filed 06/16/20 Page 1 of 3

 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstein (SBN 268145)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY LLP
     2000 Powell Street, Suite 1400
 4   Emeryville, California 94608
     Telephone: (415) 421-7100
 5   Facsimile: (415) 421-7105
     ccottrell@schneiderwallace.com
 6   oedelstein@schneiderwallace.com
     mlim@schneiderwallace.com
 7
     Sarah R. Schalman-Bergen (to be admitted pro hac
 8   vice)
     Stacy Savett (to be admitted pro hac vice)
 9   Shoshana Savett (to be admitted pro hac vice)
     Krysten Connon (to be admitted pro hac vice)
10   BERGER MONTAGUE PC
     1818 Market Street, Suite 3600
11   Philadelphia, Pennsylvania 19103
     Telephone: (215) 875-3000
12   Facsimile: (215) 875-4604
13   Attorneys for Plaintiffs, the Collective,
     and putative Classes
14

15                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
16

17   EDGAR DIAZ and JOE TRIGO, on behalf                      Case No. 2:20-cv-1007-MCE-KJN
     of themselves and all others similarly                   ___________________
18   situated,                                                 NOTICE OF FILING CONSENTS TO
                                                               JOIN COLLECTIVE ACTION
19                      Plaintiffs,
20            vs.
21   TAK COMMUNICATIONS CA, INC.; and
     TAK COMMUNICATIONS, INC.
22
                        Defendants.
23

24

25

26
27

28


                            NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
                    Diaz, et al. v. TAK Communications CA, Inc., et al. Case No. 2:20-cv-1007-MCE-KJN
       Case 2:20-cv-01007-MCE-KJN Document 8 Filed 06/16/20 Page 2 of 3

 1              NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
 2          Plaintiffs Edgar Diaz and Joe Trigo, on behalf of themselves and all persons similarly
 3   situated, hereby file the following Opt-In Consent to Join Collective Action Forms submitted
 4   herewith as Exhibits 1 through 9, pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et
 5   seq.
 6                           CONSENTS TO JOIN COLLECTIVE ACTION
 7
            EXHIBIT NUMBER                               NAME                         OPT-IN NUMBER
 8
                      1                          Kee Theng Sang Her                            32
 9
                      2                                John Vue                                33
10
                      3                               Thang Trinh                              34
11
                      4                               Cory Powell                              35
12
                      5                             Michael Harris                             36
13
                      6                           Jimmy Precella III                           37
14
                      7                            Charles Dismuke                             38
15
                      8                            Terrance Johnson                            39
16
                      9                           Christopher Garrett                          40
17

18
     Date: June 16, 2020                        Respectfully submitted,
19

20                                              /s/ Carolyn H. Cottrell
                                                Carolyn H. Cottrell
21                                              Ori Edelstein
                                                Michelle S. Lim
22                                              SCHNEIDER WALLACE
                                                COTTRELL KONECKY LLP
23
                                                Sarah R. Schalman-Bergen (pro hac vice to be submitted)
24                                              Stacy Savett (pro hac vice to be submitted)
                                                Shoshana Savett (pro hac vice to be submitted)
25                                              Krysten Connon (pro hac vice to be submitted)
                                                BERGER MONTAGUE PC
26
                                                Attorneys for Plaintiffs, the Collective,
27                                              and putative Class
28

                                                           1
                          NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
                  Diaz, et al. v. TAK Communications CA, Inc., et al. Case No. 2:20-cv-1007-MCE-KJN
      Case 2:20-cv-01007-MCE-KJN Document 8 Filed 06/16/20 Page 3 of 3

 1                                     CERTIFICATE OF SERVICE
 2        I hereby certify that on June 16, 2020, I electronically filed the foregoing document with
 3   the Clerk of the Court using the Court's CM/ECF system, which will send a notice of electronic
 4   filing to all CM/ECF participants.
 5
                                                       /s/ Carolyn Cottrell
 6
                                                       Carolyn H. Cottrell
 7

 8
 9
10

11

12

13

14

15
16

17

18

19

20

21

22
23

24

25

26
27

28

                                                          2
                         NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
                 Diaz, et al. v. TAK Communications CA, Inc., et al. Case No. 2:20-cv-1007-MCE-KJN
